IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

DALLAS DIVISON stoury eerp
UNITED STATES OF AMERICA and
STATE OF TEXAS ex rel.
JOHN DELHAGEN,
Plaintiffs, Civil Action No.:
Vv. =
8 -19CV-1955N
ENDO SEDATION, LLC; FILED UNDER SEAL

TEXAS DIGESTIVE DISEASE
CONSULTANTS, PLLC; and

CEDAR PARK SURGERY CENTER LLP
d/b/a HILL COUNTRY SURGERY CENTER,

ees

SEALED

RELATOR’S COMPLAINT PURSUANT TO THE FEDERAL FALSE CLAIMS ACT
AND TEXAS MEDICAID FRAUD PREVENTION ACT

   

li a i a a a a de ddd

Defendants.

Qui tam Relator, John Delhagen, on behalf of the United States of America and the State
of Texas, hereby brings this action for violations of the Federal False Claims Act (“FCA”) and
the Texas Medicaid Fraud Prevention Act (“TMFPA”) to recover damages and civil penalties as
a result of Defendants defrauding the federal and state government in connection with Medicare,
Medicaid, TRICARE, and other federal and state health programs.

As described below, Defendants implemented a “company model” scheme whereby
owners of ambulatory surgery centers (ASCs) also created, owned, and operated separate
companies, which companies employed or contracted with anesthesia providers to provide
anesthesia services at the ASCs. Defendants’ scheme involved improper patient referrals and
offering and acceptance of kickbacks, in violation of the federal Anti-Kickback Statute. To
conceal these actions and to obtain the benefit of such actions, Defendants certified to the federal

and state government that their services in their claims for reimbursement complied with federal

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page2of25 PagelD 4

law, including the prohibitions against knowingly and willfully offering, paying, soliciting, or
receiving any remuneration to induce or reward referrals of items or services reimbursable by a
federal health care program. In this case, remuneration was offered, paid, solicited, or received
purposefully to induce or reward referrals of items or services payable by a federal health care
program such that the Anti-Kickback Statute was violated, and the claims were therefore not
reimbursable by government insurance programs.

Through these acts as described in detail below, Defendants knowingly caused the
submission of false and fraudulent claims to the United States and the State of Texas.

PARTIES

—y

. The United States of America is a party to this action on behalf of the U.S.
Department of Health and Human Services and the Centers for Medicare and
Medicaid Services (“CMS”).

2. The State of Texas is a party to this action as a result of its funding of the Medicaid

program.

3. Relator John Delhagen is a resident of Texas and previously provided anesthesia
services to UAP Keller Endo, LLC (“UAP Keller Endo”) and Endo Sedation, LLC,
through an independent contractor relationship that began on or about October 10,
2016.

4. Defendant Endo Sedation, LLC (“Endo Sedation’) is a Texas limited liability

company. It has various office and mailing addresses located within Texas, including

8267 Elmbrook Dr, Suite 200, Dallas, TX 75247. Endo Sedation has a mailing

address of 1999 Bryan Street, Suite 900, Dallas, Texas 75201 and its registered agent

for service of process is CT Corporation System, 1999 Bryan Street, Suite 900,

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page 3o0f25 PagelID5

Dallas, Texas 75201. Endo Sedation contracts with anesthesia providers to provide
anesthesia services at ambulatory surgery centers. According to filings with the Texas
Secretary of State, its CFO is Bryan Rhodes and President is James J. Weber. Eric M.
Dow is also an administrator and authorized official.

5. Endo Sedation was formerly known as UAP Keller Endo, which was a Texas limited
liability company located at 8267 Elmbrook, #200, Dallas, Texas 72547, which is the
current address as Endo Sedation. Upon information and belief, UAP Keller Endo is
the same entity as Endo Sedation. UAP Keller Endo contracted with Relator for
Relator to provide anesthesia services on an independent contractor basis at
Defendant Cedar Park Surgery Center LLP d/b/a Hill Country Surgery Center.

6. Defendant Texas Digestive Disease Consultants, PLLC (“TDDC”) is a Texas
professional limited liability company that bills itself to be the largest
gastroenterology group in the United States. It was founded in 1995 by Dr. James
Weber and has more than 70 locations in Texas and Louisiana. “TDDC has grown to
include 159 physicians, more than 1,000 employees, 73 office locations, 37
endoscopy centers, 16 infusion centers and 95 hospital affiliations. In addition, it
offers an extensive suite of ancillary services, including anesthesia, pathology,
specialty and retail pharmacy, radiology, GI surgical services and infusion therapy.”!
Its mailing address is 1999 Bryan Street, Suite 900, Dallas, Texas 75201 and its
registered agent for service of process is CT Corporation System, 1999 Bryan Street,

Suite 900, Dallas, Texas 75201. Its manager is TDDC Parent, P.A., which is located

 

' TDDC, Texas Digestive Disease Consultants Partners with Waud Capital, Forms The Gl Alliance, November 7, 2018,
available at https://tddctx.com/texas-digestive-disease-consultants-partners-waud-capital-forms-gi-alliance/ (last
accessed: July 8, 2019.)

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page 4of25 PagelD 6

at 8267 Elmbrook Drive, Suite 200, Dallas, Texas 75247, which is the same address
as Endo Sedation. TDDC’s president and CEO is Dr. James Weber.

7. Near the end of 2018, TDDC partnered with Waud Capital Partners to form The GI
Alliance, which is a partnership between both TDDC and Waud Capital Partners.

8. TDDC’s CFO is Bryan Rhodes and Mr. Rhodes is also CFO of Endo Sedation.

9. Dr. Weber is the Authorized Official for Endo Sedation in Mesquite.

10. Defendant Cedar Park Surgery Center LLP d/b/a Hill Country Surgery Center (“Hill
Country”) is located at 801 East Whitestone Blvd, Suite 100, Cedar Park, Texas
78613. Hill Country’s mailing address is 15305 Dallas Parkway, Suite 1600,
Addison, Texas 75001. Its NPI number is 1861405607. Hill Country publicly refers
to itself as Hill Country Endoscopy Center. At least three physicians, all of whom are
employed by TDDC, provide services at Hill Country and upon information and
belief, each is a part owner of Hill Country: Junaid Siddiqi, Rafael Amaro, and Dustin
Kiker.

JURISDICTION AND VENUE

11. This Court has jurisdiction pursuant to 31 U.S.C. § 3729, et seq., specifically, §§
3732(a) and (b), 1331 and 1345, which specifically confer jurisdiction on this Court.
There have been no statutorily relevant public disclosures of the “allegations or
transactions” described in this Complaint.

12. Should there be public disclosures of the “allegations or transactions” described in

this Complaint, Relator is an original source of such information.

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page5of25 PagelD 7

13. Venue is proper in the Northern District of Texas under 31 U.S.C. § 1332(a) and
sufficient contacts exist for jurisdiction because the Defendants conduct business
within this District.

The Federal False Claims Act and the Texas Medicaid Fraud Prevention Act

14. The False Claims Act, 31 U.S.C. §§ 3729-3733, provides, inter alia, that any person
who (a) “knowingly presents, or causes to be presented, a false or fraudulent claim for
payment or approval,” or (b) “knowingly makes, uses, or causes to be made or used, a
false record or statement material to a false or fraudulent claim,” is liable to the
United States for a civil monetary penalty plus treble damages. 31 U.S.C.

§ 3729(a)(1)(A)-(B)

15. The terms “knowing” and “knowingly” are defined to mean “that a person, with
respect to information (1) has actual knowledge of the information; (2) acts in
deliberate ignorance of the truth or falsity of the information; or (3) acts in reckless
disregard of the truth or falsity of the information.” 31 U.S.C. § 3729(b)(1)(A)(i)-(iii).
Proof of specific intent to defraud is not required. 31 U.S.C. § 3729(b)(1)(B).

16. The term “claim” means “any request or demand, whether under a contract or
otherwise, for money or property and whether or not the United States has title to the
money or property, that (1) is presented to an officer, employee, or agent of the
United States; or (2) is made to a contractor, grantee, or other recipient, if the money
or property is to be spent or used on the Government’s behalf or to advance a
Government program or interest, and if the United States Government (a) provides or

has provided any portion of the money or property requested or demanded; or (b) will

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page 6of25 PagelD 8

17.

18.

19.

20.

21.

reimburse such contractor, grantee, or other recipient for any portion of the money or
property which is requested or demanded . .. .” 31 U.S.C. § 3729(b)(2)(A)(i)-(ii).
“(T]he term ‘material’ means having a natural tendency to influence, or be capable of
influencing, the payment or receipt of money or property.” 31 U.S.C. § 3729(b)(4).
A private citizen, such as Relator, can bring actions on the government’s behalf. “A
person may bring a civil action for a violation of section 3729 for the person and for
the United States Government. The action shall be brought in the name of the
Government.” 31 U.S.C. § 3730(b)(1).
There has been no public disclosure under 31 U.S.C. § 3730(e) of the allegations or
transactions in this Complaint with respect to which Relator is not an “original
source,” and all material information relevant to this Complaint was provided to the
United States Government prior to filing this Complaint as required by 31 U.S.C.
§ 3730(e)(4)(B). Relator has direct and independent knowledge of the information on
which the allegations are based. To the extent that any allegations herein have been
“publicly disclosed,” Relator has knowledge that is independent of and materially
adds to such publicly disclosed allegations.
Like the federal FCA, Texas has enacted the Texas Medicaid Fraud Prevention Act
(“TMFPA”).
Pursuant to the TMFPA, a person is liable to the State of Texas if the person, among
other things:
(1) knowingly makes or causes to be made a false statement or
misrepresentation of a material fact to permit a person to receive a benefit

or payment under the Medicaid program that is not authorized or that is
greater than the benefit or payment that is authorized;
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page 7of25 PagelID9

(2) knowingly conceals or fails to disclose information that permits a person
to receive a benefit or payment under the Medicaid program that is not
authorized or that is greater than the benefit or payment that is authorized.

Tex. Hum. Res. Code Ann. § 36.002 (West)

22.

23.

24.

Like the federal FCA, the TMFPA allows individuals, such as Relator, to bring actions

on behalf of the State Texas.

The Medicare and Medicaid Anti-Kickback Statute
The Medicare and Medicaid Fraud and Abuse Statute (Anti-Kickback statute), 42
U.S.C. § 1320a-7b(b), was enacted under the Social Security Act in 1977. The so-
called Anti-Kickback Statute arose out of Congressional concern that payoffs to those
who can influence health care decisions will result in goods and services being
provided that are medically inappropriate, unnecessary, of poor quality, or even
harmful to a vulnerable patient population. To protect the integrity of federal health
care programs from these difficult to detect harms, Congress enacted a prohibition
against the payment of kickbacks in any form, regardless of whether the particular
kickback actually gives rise to over utilization or poor quality of care.
The Anti-Kickback Statute prohibits any person or entity from making or accepting
payment to induce or reward any person for referring, recommending or arranging for
the purchase of any item for which payment may be made under a federally funded
health care program. 42 U.S.C. § 1 320a-7b(b). The Statute not only prohibits outright
bribes and rebate schemes, but also prohibits offering inducements or rewards that
has as one of its purposes inducement of a physician to refer patients for services that

will be reimbursed by a federal health care program.
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page 8of25 PagelD 10

25.

26.

27.

28.

29.

In 2010, Congress amended the Anti-Kickback Act to clarify that “a claim that
includes items or services resulting from a violation of this section constitutes a false
or fraudulent claim for purposes of [the FCA],” Patient Protection and Affordable
Care Act of 2010 (PPACA), Pub. L. No. 111-148 § 6402(f), 124 Stat. 119, 759
(codified at 42 U.S.C. § 1320a-7b(g)).

The Anti-Kickback Statute exempts certain transactions from its prohibitions. These
exceptions include regulatory safe harbors for space rental, equipment rental, personal
services and management contracts and certain de minimis gifts, as long as certain
standards are met. Those exceptions do not apply to the allegations in this Complaint
brought against Defendants.

Violation of the Anti-Kickback Statute subjects the violator to exclusion from
participation in federal health care programs, civil monetary penalties, and
imprisonment of up to five years per violation. 42 U.S.C. §§ 1320a-7(b)(7), 1320a-
7a(a)(7).

Compliance with the Anti-Kickback Statute is a precondition to participation as a
health care provider under the Medicaid, CHAMPUS/TRICARE, Federal Employee
Health Benefits Program, and other state and federal health care programs.

Either pursuant to provider agreements, claims forms, or other appropriate manner,
clinics and physicians who participate in a federal health care programs must certify
that they have complied with the applicable federal rules and regulations, including
the Anti-Kickback Statute. Those who falsely make such certifications face liability

under the FCA and TMFPA.

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page9of25 PagelID 11

30.

31.

32.

33.

34.

Any party convicted under the Anti-Kickback Statute must be excluded (i.e., not
allowed to bill for services rendered) from federal health care programs for a term of
at least five years. 42 U.S.C. § 1320a-7(a)(1 ).
The enactment of these acts demonstrates Congress’s commitment to the fundamental
principle that federal health care programs will not tolerate the payment of kickbacks.
Thus, compliance with the Anti-Kickback statutes is a prerequisite to a provider’s
right to receive or retain reimbursement payments from Medicare, Medicaid, and
other federal health care programs.

The Medicare and Medicaid Programs

Medicare

In 1965, Congress enacted Title XVIII of the Social Security Act, known as the
Medicare program. Medicare is a federally funded health insurance program
primarily benefiting the elderly. Entitlement to Medicare is based on age, disability or
affliction with end-stage renal disease. See 42 U.S.C. § 426, et seq.
Part B of the Medicare Program covers the cost of services performed by physicians
and certain other health care providers, both inpatient and outpatient, if the services
are medically necessary and directly and personally provided by the provider.
Medicare pays providers only for services that it considers are reasonable and
necessary for the diagnosis or treatment of illness or injury.
Providers who wish to participate in the Medicare program must ensure, among other
things, that their services are provided “economically and only when, and to the

extent, medically necessary.” 42 U.S.C. § 1320c-5(a).
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page 10o0f25 PagelD 12

35.

36.

37.

38.

39.

40.

41.

The Medicare program is administered through the Department of Health and Human
Services, Centers for Medicare and Medicaid Services (“CMS”).
As detailed below, the Defendants submitted claims for specific services provided to
individual Medicare, Medicaid and TRICARE beneficiaries. |
As a prerequisite to payment for Medicare, CMS requires physicians and their
professional organizations to submit an enrollment form CMS-855I. Each of these
forms contains a “Certification” that must be signed by the physician that states:

I agree to abide by the Medicare laws, regulations and program instructions

that apply to me or [my] organization. . . I understand that payment of a

claim by Medicare is conditioned upon the claim and the underlying

transaction complying with such laws, regulations and program instructions

(including, but not limited to, the Federal Antikickback Statute and .. . the

Stark law).
A physician must also submit Form CMS-1500, certifying that the treatment or
procedure is medically necessary.
Each physician that participates in the Medicaid program must sign a Medicaid
provider agreement with his or her state. Although there are variations in the
agreements among the states, all states require the prospective Medicaid provider to
agree that he/she will comply with all Medicaid requirements, including the fraud and
abuse provisions.
TRICARE/CHAMPUS, administered by the United States Department of Defense, is
a health care program for individuals and dependents affiliated with the armed forces.
The Federal Employee Health Benefit Program (FEHB), administered by the United

States Office of Personnel Management, provides health insurance for federal

employees, retirees, and survivors. 10 U.S.C. §§ 1971-1104; 32 C.F.R. § 199.4(a).

10

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page11of25 PagelD 13

42.

43.

44,

45.

46.

Compliance with the Anti-Kickback Statute is also a condition for participation in all
the federal health insurance programs, including TRICARE/CHAMPUS and FEHB
programs. Accordingly, claims for reimbursement for inpatient or outpatient services
under these programs that were the result of referrals tainted by kickbacks, are false
claims and are not entitled to reimbursement.

Pursuant to the terms of the Medicare Provider Agreement, the Defendants certified
that the claims they submitted were eligible for Medicare and Medicaid payment and
that the providers had complied with the statutes and regulations relating to Medicare
and Medicaid.

Because claims that derive from referrals that were tainted by kickbacks were not
eligible for reimbursement, submission of such a claim for reimbursement constitutes
a false or fraudulent claim under the federal False Claims Act, 31 U.S.C. § 3729.
And, those who knowingly cause such false or fraudulent claims to be filed, as the
Defendants have done here, are liable under the federal False Claims Act, 31 U.S.C. §
3729.

Because they signed these Medicare and Medicaid forms, the Defendants knew that
claims that derived from referrals that were tainted by kickbacks are not eligible for
federal or state reimbursement.

The Defendants undertook their fraudulent schemes of inducing or taking kickbacks
from vendors, unnecessary procedures and self-referrals through improper financial
relationships and then submitting claims for reimbursements for services provided as
a consequence of referrals tainted by illegal kickbacks or other improper financial

compensation. Every claim for reimbursement derived tainted by an illegal kickback,

11

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page12o0f25 PagelD 14

47.

48.

49.

self-referral or other unlawful compensation is a false or fraudulent claim for payment
under 31 U.S.C. § 3729.

FACTUAL ALLEGATIONS
In its most direct form, the company model involves the formation, by surgeon-
owners of an ASC, of an anesthesia services company to provide all of the anesthesia
services for the ASC. The anesthesia company contracts with various anesthesia
providers, such as CRNAs and anesthesiologists, to provide services at the ASC and
the anesthesia providers assign their billing rights to the anesthesia company. The
anesthesia company then submits medical claims and receives payment for the
services. Because the ASC ownership physicians also have an ownership in the
anesthesia company, the owners of the ASC could potentially receive payment from
the anesthesia services. In this specific case, the owners of the ASCs received
payments in the form of monthly bonuses from the reimbursement money received
from the anesthesia service claims. Such monthly bonuses are improper and violate
the Anti-Kickback Statute. The remuneration Defendants received through their
ownership interests induced them to refer patients for anesthesia services to UAP
Keller Endo and Endo Sedation
Drs. Siddiqi, Amaro, and Kiker are unable to provide and bill for anesthesia services
yet by using a company model, they received remuneration from the anesthesia
services they referred to UAP Keller Endo and Endo Sedation.
Common Ownership of Entities by Defendants and Shared Employees

Drs. Junaid Siddiqi, Rafael Amaro, and Dustin Kiker are all TDDC physicians.

12

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page130f25 PagelD 15

50. Drs. Junaid Siddiqi, Rafael Amaro, and Dustin Kiker work at Hill Country and all

51

52.

53.

54.

55.

56.

57.

three are part owners of Hill Country.

. In addition to being owned by Drs. Siddiqi, Amaro, and Kiker, upon information and

belief, Hill Country is partially owned by TDDC, United Surgical Partners
International (USPI), and Cedar Park Regional Medical Center.
TDDC, UAP Keller Endo, and Endo Sedation are owned and controlled by the same
individuals and entities, share employees, and have the same addresses as one
another.

a. Common Employees and Management
TDDC’s founder, Dr. James Weber, is listed as the Authorized Official for Endo
Sedation at the TDDC owned Texas GI Endoscopy Center in Mesquite, Texas.
TDDC’s CFO, Bryan Rhodes, is the Authorized Official for Endo Sedation at the
TDDC owned Lone Star Endoscopy in Flower Mound, Texas. Mr. Rhodes is UAP
Keller Endo’s si gnatory on the Independent Contractor Agreement between UAP
Keller Endo and Relator as described below.
TDDC’s VP of endoscopic and anesthesia services is Eric Dow. Mr. Dow is also an
Authorized Official for Endo Sedation.
According to its filings with the Texas Secretary of State, Endo Sedation’s Secretary,
Treasurer, and VP is Jason Cagle. Mr. Cagle is also CFO and SVP of USPI.
Endo Sedation administrator Brandi Wheeler told Relator that she worked for both
Endo Sedation and TDDC and that the companies were the “same thing.” She said
that all Endo Sedation employees, such as Eric Dow, the Director of Anesthesia

Services, worked for both Endo Sedation and TDDC.

13
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page14o0f25 PagelD 16

58. Dr. Siddiqi also told Relator that TDDC and Endo Sedation were the same company.

59. TDDC’s manager, TDDC Parent, P.A., is located at 8267 Elmbrook Drive, Suite 200,
Dallas, Texas 75247. This is the same address that UAP Keller Endo was located at
before it became Endo Sedation. |

60. UAP Keller Endo became Endo Sedation after Relator began providing anesthesia
services to UAP Keller Endo. As evidence of such change, Relator’s paychecks were
originally drawn on UAP Keller Endo’s bank account and later were drawn on Endo
Sedation’s bank account.

61. Upon information and belief, TDDC and Dr. Amaro, Dr. Siddiqi, and Dr. Kiker have
an ownership or financial interest in Endo Sedation.

62. TDDC has begun requiring that its ASCs use Endo Sedation to provide anesthesia
services at the ASCs staffed and/or owned by TDDC physicians.

Relator Contracts with UAP Keller Endo, LLC to Provide Anesthesia Services at Hill
Country

63. On October 7, 2016, Eric Dow, Endo Sedation’s Authorized Official and TDDC’s VP
of endoscopic and anesthesia services, emailed a proposed Independent Contractor
Agreement to Relator.

64. The proposed Independent Contractor Agreement sought to have Relator provide
anesthesia services at Hill Country on behalf of UAP Keller Endo.

65. UAP Keller Endo had an agreement to provide for the delivery of anesthesia services
for patients at Hill Country.

66. Relator agreed to the terms of the Independent Contractor Agreement and entered into

the agreement with UAP Keller Endo. By the terms of the agreement, Relator was not

14

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page15o0f25 PagelD 17

an employee, but rather, was an independent contractor who received a daily fee for
his services regardless of the number of services he provided.

67. Relator began working at Hill Country in or about October 2016 and did so through
June 2019.

68. In or about 2017, UAP Keller Endo changed names and began operating as Endo
Sedation. Prior to the change, Relator was paid by UAP Keller Endo and after the
change, Relator was paid by Endo Sedation.

69. The Independent Contractor Agreement required Relator to assign his billing rights to
UAP Keller Endo and upon information belief, Relator did so by signing CMS Form
855. This meant that Relator would not submit health insurance claims for
reimbursement to any insurers, including Medicare, Medicaid, and TRICARE for the
anesthesia services he provided at Hill Country. Rather, UAP Keller Endo would
submit claims for anesthesia services Relator provided and UAP Keller Endo would
accept all payment/reimbursement for services provided by Relator.

70. Some of the patients that Relator provided anesthesia services to were Medicare,
Medicaid, and TRICARE covered individuals.

UAP Keller Endo, LLC and Endo Sedation, LLC Submitted Reimbursement Claims for
Anesthesia Services Relator Provided at Hill Country

71. Pursuant to the contractual relationship entered between Relator and UAP Keller
Endo, UAP Keller Endo, and later Endo Sedation, submitted reimbursement claims to
insurance companies, including Medicare, Medicaid, and TRICARE, for the
anesthesia services Relator provided at Hill Country on behalf of UAP Keller Endo

and Endo Sedation.

15

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page16o0f25 PagelD 18

72.

73.

74.

75.

76.

77.

UAP Keller Endo and Endo Sedation prepared and submitted all of the claims for
anesthesia services Relator provided pursuant to the Independent Contractor
Agreement and on behalf of UAP Keller Endo and Endo Sedation.
UAP Keller Endo, and later Endo Sedation, received reimbursement for Relator’s
anesthesia services they submitted to Medicare, Medicaid, and TRICARE for the
services Relator provided on behalf of UAP Keller Endo and Endo Sedation.
On an average day, the amount of money UAP Keller Endo received as payment from
government insurance companies for Relator’s services was several thousand dollars
more than UAP Keller Endo and Endo Sedation paid Relator.

Each TDDC Location Has Its Own Anesthesia Budget
Both Dr. Siddiqi and Dr. Kumara Peddamatham separately told Relator that TDDC
ASCs, such as Hill Country and Sugar Land —- Memorial Hermann Surgical Hospital
First Colony and Memorial Hermann Surgery Center Sugar Land, had their own
anesthesia budgets or accounts that were monitored and controlled by Endo Sedation
and TDDC.
Upon information and belief, both facilities are partially owned by TDDC and USPI
and they are both staffed with TDDC physicians.
The budget deducted all the facility’s anesthesia costs and expenses from the amounts
received from insurance (including Medicare, Medicaid, and TRICARE) ona
monthly basis. At the end of the month, there was a large profit that was then
controlled by Endo Sedation and TDDC. Endo Sedation and TDDC would take part
of the profit and then pay bonuses to the ASC physicians, such as Drs. Siddiqi,

Amaro, Kiker, and Peddamatham.

16
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page17of25 PagelD 19

78. Dr. Peddamatham told Relator that when Relator worked at Dr. Peddamatham’s ASC,

Relator’s expenses, including his daily pay, hotel, and rental car expenses would be

deducted from the ASC’s monthly anesthesia budget.

79. Like how Relator had to assign his billing rights to UAP Keller Endo and later Endo

Sedation, anesthesia providers at the Sugar Land facility also had to assign their

billing rights to Endo Sedation.

80. Upon information and belief, not all TDDC locations use Endo Sedation as their

anesthesia provider but TDDC has begun pressuring facilities to use Endo Sedation

for all anesthesia services.

The Bonus Payments to ASC Physicians Are Kickbacks in Violation of the Anti-Kickback

81.

82

83.

84.

85.

Statute
The Hill Country physicians had an ownership interest in the anesthesia company,

UAP Keller Endo and later, Endo Sedation.

. UAP Keller Endo was the exclusive provider of anesthesia services at Hill Country.

As described above, UAP Keller Endo contracted with providers, such as Relator, to
provide anesthesia services at Hill Country and other TDDC owned ASCs. UAP
Keller Endo paid its anesthesia providers a contracted, daily rate and it then then
billed Medicare, Medicaid, and TRICARE directly for the anesthesia services UAP
Keller Endo’s independent contractors provided.

Once all the anesthesia expenses were paid, the remaining money was controlled by,
and shared amongst, Endo Sedation, TDDC, and the ASC referring physicians.

The physicians’ ownership interest in UAP Keller Endo and Endo Sedation allowed
them to receive remuneration and induced them to refer their patients to UAP Keller

Endo and Endo Sedation for anesthesia services.

17

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page 18 of 25 PagelD 20

86.

87.

88.

89.

90.

91.

92.

Such remuneration is prohibited under the AKS because one of the purposes of the
remuneration is to generate or reward referrals for anesthesia services.
Because the claims that were submitted to Medicare, Medicaid, and TRICARE
included claims for services based upon improper referrals and kickbacks, the claims
were not reimbursable.
When submitting claims for retmbursement, UAP Keller Endo and Endo Sedation
represented, warranted, and certified that the claims and the services described therein
were in compliance with all laws and regulations, including that they complied with
the Anti-Kickback Statute.
Such representations and certifications were knowingly false and fraudulent.
In reliance on UAP Keller Endo and Endo Sedation’s certifications and
representations that the claims were in compliance with all laws and regulations, the
United States and the State of Texas paid the claims.
Upon information and belief, in addition to receiving remuneration from anesthesia
services, the TDDC ASC physicians also received remuneration from pathologists’
professional fees in a similar manner whereby the TDDC physicians owned a
company that provided pathology services and they received some of the
reimbursement money
CLAIMS FOR RELIEF

Count 1: False Claims Act — 31 U.S.C. § 3729(a)()

The Plaintiff realleges and incorporates by reference the allegations in paragraphs 1-

91.

18

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page19o0f25 PagelD 21

93.

94.

95.

96.

97.

98.

99.

100.

This is a claim for treble damages and penalties under the False Claims Act, 31
U.S.C. § 3729, et seq.
Through the acts described above, the Defendants have knowingly presented, or
caused to be presented, false or fraudulent claims, to the United States Government,
in order to obtain reimbursement for services provided under Medicare, Medicaid,
TRICARE, and the Federal Employees Health Benefits Program.
As a result of these false claims, the United States has been damaged and continues
to be damaged, in an amount yet to be determined.
Count 2: False Claims Act — 31 U.S.C. § 3729(a)(2)

The Plaintiff realleges and incorporates by reference the allegations in paragraphs 1-
91.
This is a claim for treble damages and penalties under the False Claims Act, 31
U.S.C. § 3729, et seq.
Through the acts described above, the Defendants have knowingly made, used and
caused to be made and used false records and statements to get false or fraudulent
claims paid in order to obtain reimbursement for services provided under Medicare,
Medicaid, TRICARE, and the Federal Employees Health Benefits Program.
As a result of these false claims, the United States has been damaged and continues
to be damaged, in an amount yet to be determined.

Count 3: False Claims Act - 31 U.S.C. § 3729(a)@G)
The Plaintiff realleges and incorporates by reference the allegations in paragraphs

1-91.

19

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page 200f25 PagelD 22

101. This is a claim for treble damages and penalties under the False Claims Act, 31
US.C. § 3729, et seq.

102. Through the acts described above, the Defendants conspired to enter into
agreements to defraud the United States by submitting false and fraudulent claims for
reimbursement from the Medicare, Medicaid, TRICARE, and the Federal Employees
Health Benefits Program.

103. As aresult of these false claims and this conspiracy, the United States has been
damaged and continues to be damaged, in an amount yet to be determined.

Count 4: False Claims Act — 31 U.S.C. § 3729(a)(7)

104. The Plaintiff realleges and incorporates by reference the allegations in paragraphs
1-91.

105. This is a claim for treble damages and penalties under the False Claims Act, 31
U.S.C. § 3729, et seq.

106. Through the acts described above, the Defendants knowingly failed to reimburse
the Medicare, Medicaid, TRICARE, and the Federal Employees Health Benefits
Program for moneys wrongfully received.

107. Asaresult of these false claims, the United States has been damaged and
continues to be damaged, in an amount yet to be determined.

Count 5: Texas Medicaid Fraud Prevention Act - Tex. Hum. Res. Code §§ 36.002(1)

108. The Plaintiff realleges and incorporates by reference the allegations in paragraphs
1-91.

109. Through the acts described above, the Defendants knowingly made or caused to

be made a false statement or misrepresentation of a material fact to permit a person to

20
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page 21o0f25 PagelD 23

receive a benefit or payment under the Medicaid program that is not authorized or
that is greater than the benefit or payment that is authorized, in violation of Tex.
Hum. Res. Code Ann. § 36.002.

110. Asaresult of these false claims, the State of Texas has been damaged and
continues to be damaged, in an amount yet to be determined.

Count 6: Texas Medicaid Fraud Prevention Act - Tex. Hum. Res. Code §§ 36.002(2)

111. The Plaintiff realleges and incorporates by reference the allegations in paragraphs
1-91,

112. Through the acts described above, the Defendants knowingly concealed or failed
to disclose information that permits a person to receive a benefit or payment under the
Medicaid program that is not authorized or that is greater than the benefit or payment
that is authorized, in violation of Tex. Hum. Res. Code Ann. § 36.002.

113. As aresult of these false claims, the State of Texas has been damaged and
continues to be damaged, in an amount yet to be determined.

Count 7: Texas Medicaid Fraud Prevention Act - Tex. Hum. Res. Code §§ 36.002(13)

114. The Plaintiff realleges and incorporates by reference the allegations in paragraphs
1-91,

115. Through the acts described above, the Defendants knowingly engages in conduct
that constitutes a violation under Section 32.039(b). Section 32.039(b) provides that a
person commits a violation if the person:

(1) presents or causes to be presented to the commission a claim that contains a

statement or representation the person knows or should know to be false;

21

 
 

Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page 22 o0f25 PagelD 24

116.

(1-b) solicits or receives, directly or indirectly, overtly or covertly any
remuneration, including any kickback, bribe, or rebate, in cash or in kind for
referring an individual to a person for the furnishing of, or for arranging the
furnishing of, any item or service for which payment may be made, in whole or in
part, under the medical assistance program, provided that this subdivision does
not prohibit the referral of a patient to another practitioner within a multispecialty
group or university medical services research and development plan (practice
plan) for medically necessary services;

(1-c) solicits or receives, directly or indirectly, overtly or covertly any
remuneration, including any kickback, bribe, or rebate, in cash or in kind for
purchasing, leasing, or ordering, or arranging for or recommending the
purchasing, leasing, or ordering of, any good, facility, service, or item for which
payment may be made, in whole or in part, under the medical assistance program;
(1-d) offers or pays, directly or indirectly, overtly or covertly any remuneration,
including any kickback, bribe, or rebate, in cash or in kind to induce a person to
refer an individual to another person for the furnishing of, or for arranging the
furnishing of, any item or service for which payment may be made, in whole or in
part, under the medical assistance program, provided that this subdivision does
not prohibit the referral of a patient to another practitioner within a multispecialty
group or university medical services research and development plan (practice
plan) for medically necessary services.

Defendants knowingly offered, solicited and received remuneration for referring

individuals to another person for the furnishing of, or arranging the furnishing of, any

22

 
Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page 23 0f 25 PagelD 25

item or service for which payment may be made under the medical assistance
program.

117. Asaresult of these false claims, the State of Texas has been damaged and
continues to be damaged, in an amount yet to be determined.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff-Relator prays for judgment against the Defendants as follows:

1. That defendants cease and desist from violating the FCA, 31 U.S.C. § 3729, et seq.,
and the TMFPA, Tex. Hum. Res. Code Ann. § 36.001, et seq.;

2. That this Court enter judgment against the Defendants in an amount equal to three
times the amount of damages the United States and the State of Texas have sustained
because of the Defendants’ actions, plus a civil penalty for each violation of 31
U.S.C. § 3729 and Tex. Hum. Res. Code Ann. § 36.052;

3. That the Plaintiff-Relator be awarded the maximum amount allowed pursuant to §
3730(d) of the False Claims Act and Tex. Hum. Res. Code Ann. § 36.110;

4. That the Plaintiff be awarded all costs of this action, including attorneys’ fees and
expenses; and

5. That the United States, the State of Texas, and the Plaintiff-Relator recover such other

and further relief as the Court deems just and proper.

DEMAND FOR JURY TRIAL

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff-Relator John

Delhagen hereby demands a trial by jury.

23
 

Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Page 24 of 25 PagelD 26

Submitted on August 13, 20 19 by:

MAHANY LAW and
JONES, GILLASPIA & LOYD, LLLP.

By: eS 24,

JOHN BRUSTER LOYD (TX: 2009032)

Member, Northern District of Tékas
JONES, GILLASPIA & LOYD, L.L.P.

4400 Post Oak Parkway, Suite 2360
Houston, Texas 77027

T: (713) 225-9000

F: (713) 225-6126
bruse@jgl-law.com

 

and

BRIAN H. MAHANY (WI Bar: 1065623)

pro hac vice pending
MAHANY LAW

8112 W Bluemound Road
Suite 101

Wauwatosa, WI 53213

T: (414) 258-2375

F: (414) 777-0776
brian@mahanylaw.com

ATTORNEYS FOR PLAINTIFF-RELATOR

24
 

‘
—2 FO me

JS44. (Rev. 06/17) - TXND (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

Case 3:19-cv-01955-E Document 2 Filed 08/16/19 Bo Pe pee!

 

 

 

 

 

 

I, (a) PLAINTIFFS DEFENDANTS
USA and State of Texas ex rel John Delhagen Endo Sedation, LLC; Texas Digestive Disease Consultants, PLLC; Cedar
Park Surgery Center LLP d/b/a Hill Country Surgery Center
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant _ Dallas
(EXCEPT IN U.S. PLAINTIFF CASES) (IN UfS-PEANT ee ONE
NOTE: INLAND CONDEMNATION CASE OF
THE TRACT OF LAND INV@LYELE™ bul Vd LD

 

 

(c) Attorneys (Firm Name, Address, and Ti elephone Number) Attomeys (if Known)
John Bruster Loyd; Jones, Gillaspia & Loyd, L.L.P.; 4400 Post Oak Parkway, r AUG | 6 at 1G

Suite 2360, Houston, TX 77027; 713-225-9000

 

 

 

CLERK US DISTRICT COURT

 

 

 

Il. BASIS OF JURISDICTION (Place an “x” in One Box Only) Ili. CITIZENSHIP OF PRINCIPYOR PARENTER TUS LOR EEO Box for Plainiff
(For Diversity Cases Only) and One Box for Defendant)
& 1° U.S. Government O 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State a1 © 1 Incorporated or Principal Place 084 04
of Business In This State
2 US. Government 1 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os a5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a 0 3 O 3 Foreign Nation O6 O06
Foreign Country

 

 

 

   

ture Descriptions.

cE ER STATUTES

        
 

      

      

IV. NATURE OF

   
 

SUIT (Place an “X” in One Box Only) Click here for: Na’
: _ : Le TORTS FORFEVFURE/PENALTY | PE
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure

   

      

    

  
 

   
   

      

qa & 422 Appeal 28 USC 158 0 375 False Claims Act
1 120 Marine 1 310 Airplane C1 365 Personal Injury - of Property 21 USC 881 [1 423 Withdrawal 2% 376 Qui Tam (31 USC
G1. 130 Miller Act 0 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729(a))
4 140 Negotiable Instrument Liability © 367 Health Care/ € 400 State Reapportionment
1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical | PROPERTY RIGHTS 107 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability CF 830 Patent 450 Commerce
152 Recovery of Defaulted Liability (1 368 Asbestos Personal C1) 835 Patent - Abbreviated & 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) & 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SECURITY 0 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle 0 370 Other Fraud (710 Fair Labor Standards O 861 HIA (1395ff) 0 490 Cable/Sat TV
4 160 Stockholders’ Suits (1 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) 0 850 Securities/Commodities/
190 Other Contract Product Liability O 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations C1 864 SSID Title XVI C1 890 Other Statutory Actions
196 Franchise Injury CO 385 Property Damage © 740 Railway Labor Act 0 865 RSI (405(g)) O 891 Agricultural Acts
(7 362 Personal Injury - Product Liability 1 751 Family and Medical & 893 Environmental Matters
Medical Malpractice Leave Act 1 895 Freedom of Information
Lo PRISONER PETITIONS |0 790 Other Labor Litigation FE ag Act

   
  

  
   
 

   
 

   

    

C1 210 Land Condemnation © 440 Other Civil Righ Habeas Corpus: 0 791 Employee Retirement 870 Taxes (U.S. Plaintiff

 

 

 

 

 

 

 

 

 

 

 

 

 

0 896 Arbitration
C1 220 Foreclosure 441 Voting 1 463 Alien Detainee Income Security Act or Defendant) 1 899 Administrative Procedure
1 230 Rent Lease & Ejectment 1 442 Employment 01 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
1 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
(1 245 Tort Product Liability Accommodations 7 530 General O 950 Constitutionality of
1 290 All Other Real Property C1 445 Amer. w/Disabilities -] 1 535 Death Penalty State Statutes
Employment Other: © 462 Naturalization Application
C1 446 Amer. w/Disabilities -| 1 540 Mandamus & Other [( 465 Other Immigration
Other O 550 Civil Rights Actions
© 448 Education © 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
{1 Original 112 Removed from O 3  Remanded from 1 4 Reinstatedor O 5 Transferred from 6 Multidistrict A 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
31 USC 3729, et seq.
VI. CAUSE OF ACTION Brief description of cause:
False and fraudulent medical claims submissions
VII. REQUESTED IN O) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VIII. RELATED CASE(S) ; ;
IF ANY (See insiruction)! GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
08/09/2019 /s/ John Bruster Loyd
FOR OFFICE USE ONLY

 

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
